DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2019 and 01/26/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
Applicant is advised that should claim 2 is be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman et al., hereinafter “Bowman” (U.S. Pub. No. 2003/0220636).
Regarding claims 1-2 and 13, Bowman discloses a medical device comprising:
an introducer 50 (see Figure 3) configured to be inserted into a body cavity through a constricted channel, the introducer comprising a predetermined section (section of 50 on which electrodes 70, 71, 72 are placed; see Figure 3); and 
a sensor (electrodes 70, 71, 72, 73 form a position detection array; see Figure 3 and paragraph [0030]);
wherein the sensor is configured to generate a signal while the predetermined section of the introducer is located inside of the body cavity or the constricted channel (see Figures 4, 7-9 and paragraphs [0031]-[0036]; the electrodes/sensors are capable of detecting impedance changes when the force of contact with tissue changes, and 80 having a user interface display 81).
	Regarding claim 9, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]); 
wherein the sensor is configured to correlate a lack of intimate contact of tissue on the distally-located contact sensor and intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being at least partially located inside of the constricted channel (Id.; it is noted that “configured to correlate a lack of intimate contact” and “configured to correlate intimate contact” constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor is capable of indicating a lack of intimate contact with tissue as in the display shown in Figure 6, and the proximally-located contact sensor is capable of indicating intimate contact with tissue as in the display shown in Figures 7-9, if the predetermined section of the introducer is at least partially located inside of a constricted channel where the distally-located contact sensor is not in contact with tissue and the proximally-located contact sensor is in contact with tissue).
70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]);
wherein the sensor is configured to correlate a lack of intimate contact of tissue on the distally-located contact sensor and a lack of intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being located inside of the body cavity (Id.; it is noted that “configured to correlate a lack of intimate contact” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor and the proximally-located contact sensor are capable of indicating a lack of intimate contact with tissue as in the display shown in Figure 6, if the predetermined section of the introducer is located inside of a body cavity and is not in contact with tissue).
	Regarding claim 11, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact 
wherein the sensor is configured to correlate intimate contact of tissue on the distally-located contact sensor and intimate contact of tissue on the proximally-located contact sensor as the predetermined section of the introducer being located inside of the constricted channel (Id.; it is noted that “configured to correlate intimate contact” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the distally-located contact sensor and the proximally-located contact sensor are capable of indicating intimate contact with tissue as in the display shown in Figures 7-9, if the predetermined section of the introducer is located inside of the constricted channel and is in contact with tissue).
	Regarding claim 12, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]),
wherein the sensor is configured to correlate intimate contact with tissue on the distally-located contact sensor and lack of intimate contact with tissue on the proximally-located contact sensor as the predetermined section of the introducer being partially located inside of the constricted channel (Id.; it is noted that “configured to correlate 
	Regarding claim 15, Bowman discloses a medical device comprising:
an introducer 50 (see Figure 3) configured to be inserted into a body cavity through a body lumen; and 
a sensor (electrodes 70, 71, 72, 73 form a position detection array; see Figure 3 and paragraph [0030]);
wherein the introducer is configured to place the sensor in intimate contact with tissue during insertion of the introducer into the body lumen and to remove the sensor from the intimate contact with tissue after the introducer is inserted into the body cavity (it is noted that “configured to place the sensor in intimate contact with tissue” and “configured to remove the sensor from the intimate contact with tissue” constitute functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device meets the structural limitations of the claim, and is capable of placing the sensor in intimate contact with tissue and removing the sensor from the intimate contact with tissue),
80 having a user interface display 81 which show a first signal as in Figures 7-9 showing intimate contact with tissue and a second signal as in Figure 6 showing the sensor being free of intimate contact with tissue).
Regarding claim 19, Bowman discloses the sensor comprises a proximally-located contact sensor and a distally-located contact sensor (see paragraph [0031]: a second array of position detection electrodes, or proximally-located contact sensor, may be placed proximal to the illustrated array, or distally-located contact sensor 70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]);
wherein the sensor is configured to provide the first signal after the distally-located contact sensor is in the intimate contact with the tissue and the proximally-located contact sensor is in the intimate contact with the tissue (Id.; the distally-located contact sensor and the proximally-located contact sensor are capable of indicating intimate contact with tissue by the first signal in the display shown in Figures 7-9).
70, 71, 72, 73, wherein the second array/proximally-located contact sensor can also detect contact between it and tissue and operate in the same manner as the illustrated array/distally-located contact sensor, as discussed in paragraphs [0031]-[0036]);
wherein the sensor is configured to provide the second signal after the distally-located contact sensor is free of the intimate contact with the tissue and the proximally-located contact sensor is free of the intimate contact with the tissue (Id.; the distally-located contact sensor and the proximally-located contact sensor are capable of indicating a lack of intimate contact with tissue by the second signal in the display shown in Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. Pub. No. 2003/0220636) in view of Catapano et al., hereinafter “Catapano” (U.S. Pub. No. 2009/0259106).

In the same field of art, namely medical devices with sensors, Catapano teaches an introducer 50 (see Figures 2-5) and a sensor 3/17 (see paragraph [0047]), wherein while a predetermined section of the introducer is located inside of the body cavity, the sensor is in an elevated position (see Figure 4 and paragraphs [0053], [0056]; it is noted that "while a predetermined section of the introducer is located inside of the body cavity, the sensor is in an elevated position" constitutes functional claim language indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Catapano meets the structural limitations of the claim, wherein the sensor 3/17 is capable of being in an elevated position as in Figure 4 if it is not contacting tissue when placed in a body cavity), and while the predetermined section of the introducer is located inside of the constricted channel, the sensor is in a compressed position (see Figure 5 and paragraphs [0053], [0056]; it is noted that “while the predetermined section of the introducer is located inside of the constricted channel, the sensor is in a compressed position” constitutes functional claim language indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Catapano meets the structural limitations of the claim, wherein the sensor 3/17 is capable of being in a compressed position as in Figure 5 if it is contacting tissue when located inside of a constricted channel).  
Catapano further teaches while the predetermined section of the introducer is located inside of the constricted channel, tissue defining the constricted channel is configured to be in intimate contact with the sensor, which applies a force onto the 3/17 is capable of being in intimate contact with tissue defining a constricted channel which applies a force onto the sensor to move towards an outer surface of the introducer and into a compressed position as in Figure 5), and wherein the sensor is configured to correlate movement of the sensor towards the outer surface of the introducer or the sensor being in the compressed position as the predetermined section of the introducer being located inside of the constricted channel (see Figure 1 and paragraphs [0038]-[0039]; it is noted that “configured to correlate movement” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the sensor 3/17 meets the structural limitations of the claim, and is capable of indicating contact with tissue by generating a signal if the sensor is located inside of a constricted channel and is in contact with tissue).
Catapano further teaches while the predetermined section of the introducer is located inside of the body cavity, the sensor is free of the intimate contact with 3/17 is capable of moving away from the outer surface of the introducer into an elevated position as in Figure 4 if it is not contacting tissue), wherein the sensor is configured to correlate movement of the sensor away from the outer surface of the introducer or the sensor being in the elevated position as the predetermined section of the introducer being located inside of the body cavity (see Figure 1 and paragraphs [0038]-[0039]; it is noted that “configured to correlate movement” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the sensor 3/17 meets the structural limitations of the claim, and is capable of indicating that it is not in contact with tissue by not generating any signal when the sensor is located inside of a body cavity and is not in contact with tissue).
Catapano teaches that the sensor 3/17 rotates (pivots) relative to the predetermined section (see rotating/pivoting movement of 17 between Figure 4 and Figure 5), wherein the sensor displaces relative to the predetermined section of the introducer upon being placed in the intimate contact with the tissue (see Figure 5).

Regarding claims 14 and 16, Bowman discloses the claimed device, as discussed above, except for the sensor is a temperature sensor that is configured to measure a temperature of the tissue when the sensor is in intimate contact with the tissue.
Catapano further teaches a temperature sensor 27 (see Figure 17, paragraphs [0041], [0084]-[0085]) that is configured to measure a temperature of the tissue when the sensor is in intimate contact with the tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature sensor as claimed, as taught by Catapano, to Bowman since doing so would be substitution of one known sensor element for another, which would have yielded predictable results, namely indicating to a user a location of a portion of a device upon contact or lack of contact with tissue.  See MPEP 2143.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (U.S. Pub. No. 2003/0220636) in view of Haverkost et al., hereinafter “Haverkost” (U.S. Pub. No. 2015/0223704).
Regarding claims 8 and 18, Bowman discloses the claimed device, as discussed above, except for the limitations recited in claims 8 and 18.
	In the same field of art, namely medical devices with sensors, in Figure 6 and paragraphs [0053], [0041]-[0043] Haverkost teaches a sensor comprising a first sensor 522a and a second sensor 522b, the first sensor and the second sensor are terminals that are electrically connected together (Id.), wherein while the predetermined section of the introducer is located inside of the constricted channel, the first sensor and the second sensor are in intimate contact with tissue defining the constricted channel, which completes an electrical circuit between the first sensor and the second sensor, which generates the signal that the predetermined section of the introducer is located inside of the constricted channel (Id.; it is noted that "while the predetermined section of the introducer is located inside of the constricted channel, the first sensor and the second sensor are in intimate contact with tissue defining the constricted channel, which generates the signal that the predetermined section of the introducer is located inside of the constricted channel" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner – the Office submits that the sensor of Haverkost meets the structural limitations of the claim, and is capable of completing an electrical circuit and generating a signal to indicate that the introducer is located inside of a constricted channel if the sensors are in intimate contact with tissue).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/25/2021